 Case 5:20-cv-11804-JEL-DRG ECF No. 9, PageID.102 Filed 01/04/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROBERT ANNABEL, II,

       Plaintiff,              Civil No. 5:20-CV-11114/5:20-CV-11804
                               Honorable Judith E. Levy
v.                             United States District Court Judge

SHERMAN CAMPBELL, et. al.,

     Defendants,
____________________________________/

          OPINION AND ORDER CONSOLIDATING
CASE NOS. 5:20-CV-11114 AND 5:20-CV-11804 UNDER CASE NO.
 5:20-CV-11114 AND ADMINISTATIVELY CLOSING CASE NO.
                       5:20-CV-11804

       Before the Court are Plaintiff Robert Annabel, II’s two pro se civil

rights complaints that he filed separately pursuant to 42 U.S.C. § 1983.

Plaintiff is an inmate incarcerated at the Gus Harrison Correctional

Facility in Adrian, Michigan. The Court consolidates the two complaints

into   one    action   under    Case   No.   5:20-CV-11114.     The   Court

administratively closes Case No. 5:20-CV-11804.

       In Case No. 5: 20-CV-11114, Plaintiff alleges that Defendants are

violating his right to the free exercise of his religion by not permitting

him to worship the Sabbath according to the dictates of his branch of


                                       1
Case 5:20-cv-11804-JEL-DRG ECF No. 9, PageID.103 Filed 01/04/21 Page 2 of 3




Christianity, which observes the Sabbath from sundown Friday night to

sundown Saturday night. (ECF No. 1.) That case was stayed on June 11,

2020 and mediation has been ordered pursuant to Administrative Order

18-AO-042. (ECF No. 5).

     In Case No. 5:20-CV-11804, Plaintiff alleges that the same

defendants are retaliating against him for filing the prior lawsuit in Case

No. 5:20-CV-11114 by issuing misconduct tickets against him, by finding

him guilty of the misconduct, and by threatening him with additional

prison time. That case was originally assigned to Judge Matthew F.

Leitman but has since been re-assigned to this Court as a companion case

to 5:20-CV-11114. (ECF No. 4.)

     Fed. R. Civ. P. 42 (a)(2) indicates that a district court may

consolidate actions which “involve a common question of law or fact.” A

district court is permitted to consolidate separate civil rights actions

prior to screening the case. See e.g. Johnson v. Johns, 100 F. App’x 496,

496 (6th Cir. 2004). Because Plaintiff’s two civil rights cases involve

common questions of law and fact, the cases will be consolidated into one

action. The Court further orders that the allegations contained in Case

No. 5:20-CV-11804 be addressed as part of the mediation already ordered


                                    2
Case 5:20-cv-11804-JEL-DRG ECF No. 9, PageID.104 Filed 01/04/21 Page 3 of 3




in Case No. 5:20-CV-11114. The Court orders that Case No. 5:20-CV-

11804 be administratively closed.

     IT IS HEREBY ORDERED:

     Case No. 5:20-CV-11114 and Case No. 5:20-CV-11804 shall be

consolidated into one action under Case No. 5:20-CV-11114.

     All allegations in Case No. 5:20-CV-11804 shall be addressed as

part of the mediation already ordered in Case No. 5:20-CV-1114.

     Case No. 5:20-CV-11804 shall be administratively closed.


Dated: January 4, 2021                  s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge

                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 4, 2021.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
